                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DEBRA VANESSA WHITE,                                CASE NO. C19-0284-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    RELAY RESOURCES and GENERAL
      SERVICES ADMINISTRATION,
13
                             Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            On October 31, 2019, the Court issued an order denying Plaintiff leave to amend her
18
     complaint, striking her amended complaint, and dismissing CSDVRS, LLC (“ZVRS”) from the
19
     case. (See Dkt. No. 82.) Lines 24–25 on page 4 of the order read, “These allegations do relate to
20
     ZVRS.” The order should read, “These allegations do not relate to ZVRS.” The Clerk is
21
     DIRECTED to file a corrected version of the order.
22
            DATED this 31st day of October 2019.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C19-0284-JCC
     PAGE - 1
